                         UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PA
                              WILKES BARRE DIVISION

In re: STERLING L. CRAMER                    §       Case No. 5:14-bk-05313
       ROSEMARIE CRAMER                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


CHARLES J. DEHART, III, Chapter 13 Trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee
declares as follows:
       1) The case was filed on 11/17/2014.

       2) The plan was confirmed on 03/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/23/2015, 08/21/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/06/2018.

       5) The case was dismissed on 02/06/2019.

       6) Number of months from filing or conversion to last payment: 46.

       7) Number of months case was pending: 50.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




Case 5:14-bk-05313-JJT        Doc 42     Filed 02/11/19     Entered 02/11/19 14:50:53           Desc
                                          Page 1 of 4
Receipts:
      Total paid by or on behalf of the debtor(s)               $ 4,873.00
      Less amount refunded to debtor(s)                              $ 0.00
NET RECEIPTS                                                                          $ 4,873.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                    $ 4,250.00
       Court Costs                                                   $ 0.00
       Trustee Expenses & Compensation                            $ 276.27
       Other                                                         $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                      $ 4,526.27

Attorney fees paid and disclosed by debtor(s):                         $ 0.00



Scheduled Creditors:
Creditor                                          Claim        Claim          Claim   Principal      Interest
Name                               Class      Scheduled     Asserted       Allowed        Paid          Paid
VINCENT RUBINO, ESQUIRE            Lgl             0.00          NA             NA    4,250.00          0.00
SPRINGLEAF FINANCIAL               Uns         4,948.00     4,364.11       4,364.11       0.00          0.00
DITECH                             Sec         6,706.59     6,305.61         575.00     346.73          0.00
DITECH                             Uns             0.00     6,305.61       5,805.61       0.00          0.00
EMERG CARE SERV OF PA PC           Uns             0.00        34.43          34.43       0.00          0.00
TOBYHANNA ARMY DEPOT FCU           Sec         8,099.00          NA             NA        0.00          0.00
VARIOUS MEDICAL DEBT               Uns         6,244.20          NA             NA        0.00          0.00
BEST BUY                           Uns         1,020.00          NA             NA        0.00          0.00
VERIZON                            Uns         1,569.63          NA             NA        0.00          0.00
TOBYHANNA FCU                      Uns           491.00          NA             NA        0.00          0.00
VERIZON                            Uns         1,570.00          NA             NA        0.00          0.00




UST Form 101-13-FR-S (9/1/2009)




Case 5:14-bk-05313-JJT        Doc 42       Filed 02/11/19    Entered 02/11/19 14:50:53            Desc
                                            Page 2 of 4
Summary of Disbursements to Creditors:

                                              Claim              Principal          Interest
                                              Allowed            Paid               Paid
Secured Payments:
      Mortgage Ongoing                          $ 575.00           $ 346.73             $ 0.00
      Mortgage Arrearage                           $ 0.00             $ 0.00            $ 0.00
      Debt Secured by Vehicle                      $ 0.00             $ 0.00            $ 0.00
      All Other Secured                            $ 0.00             $ 0.00            $ 0.00
TOTAL SECURED:                                  $ 575.00           $ 346.73             $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00             $ 0.00             $ 0.00
        Domestic Support Ongoing                  $ 0.00             $ 0.00             $ 0.00
        All Other Priority                        $ 0.00             $ 0.00             $ 0.00
TOTAL PRIORITY:                                   $ 0.00             $ 0.00             $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 10,204.15             $ 0.00             $ 0.00



Disbursements:

       Expenses of Administration             $ 4,526.27
       Disbursements to Creditors               $ 346.73

TOTAL DISBURSEMENTS:                                             $ 4,873.00




UST Form 101-13-FR-S (9/1/2009)




Case 5:14-bk-05313-JJT        Doc 42   Filed 02/11/19   Entered 02/11/19 14:50:53   Desc
                                        Page 3 of 4
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/11/2019                        By: /s/ CHARLES J. DEHART, III
                                               STANDING CHAPTER 13 TRUSTEE

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




Case 5:14-bk-05313-JJT          Doc 42      Filed 02/11/19      Entered 02/11/19 14:50:53          Desc
                                             Page 4 of 4
